Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to March 31, 2020.
Applicant’s election without traverse of Group II, claims 6-23, in the reply filed on 8/26/22 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-15, 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by eating fish roe.
A number of foods, particularly fish roe, contain significant concentrations, often over 10%, of lysophosphatidylcholine epa and/or dha.  As presented, the claims read on a person with an eye condition or disease eating fish roe.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Yang (CN 110564787) entitled "Lysophospholipid Composition Rich in Polyunsaturated Fatty Acid and Preparation Method Thereof" machine English translation provided, teaches on page 4 Example 1, processed krill oil treated with a lipase resulted in a LPC EPA plus DHA content of about 52% with a ratio of EPA to DHA of 0.91.  Other similar examples are provided.  Soybean phospholipids were also employed as starting materials in comparative examples 1 and 2.  See the claims where the composition contains LPC EPA and DHA greater than 50%.  Regarding the function of the preparation, on page 1 last paragraph bridging to page 2, the benefits of DHA for the eyes and brain are discussed.  In the following paragraph on page 2, when EPA/DHA are in the form of lysophospholipid, it can be transported by the transporter Mfsd2a to reach the brain and retina.  The ethyl and triglyceride types cannot reach the brain and retina through the blood brain barrier.
The claims differ from Yang in that they are in the form of structures of LPC EPA and DHA molecules.
It would have been obvious at the time of the effective filing date of the application to treat eye disorders with LPC EPA and DHA as taught by Yang that would include the structures of present claim 6 because the structures are to the LPC form of naturally occurring omega-3 in krill oil extract.  Regarding claim 13 directed to eye diseases, the broad teachings of Yang directed to eye health in general would lead one to expect the composition to be effective for treating many retina based disorders.  Regarding claims 18 and 19 directed to additional lipids, such lipids are naturally found in krill oil.  Further, regarding claim 21, astaxanthin is also found in krill oil.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 6 line 2, "condition" is not understood in context as all eyes are in some condition.  The preamble of claim 6 directed to treating, preventing and/or relieving is inconsistent with the body of the claim directed to the disease is improved, controlled, reduced or alleviated.  In claim 6 structures 5-8 are illegible.  Claim 10 cannot be understood with the alternatives and provisos and ratios of moles as described.  Standard claim language directed to proportions is suggested.  Regarding claim 11, the conditions are inconsistent where there are many causes of inflammation other than dry eye, corneal abnormalities encompass a plethora of disorders and causes, and of course abrasions of the cornea can be caused by causes other than dry eye.  Further, "such as" is improper in all occurrences.  Claim 13 may intend to depend from claim 12.  There may be two claim 28.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sclabos Katevas (2011/0224450) entitled "Solvent-Free Process for Obtaining Phospholipids and Neutral Enriched Krill Oils" teaches in paragraph 8, krill oil contains about 3-4% lysophosphatidylcholine form of lipids.  In paragraph 162 the levels of LPC are further discussed.  See table 46. 
Colletti (Marine Drugs) teaches krill oil extracts.
Yalagala (Molecular Nutrition Food Research) teaches lipase treatment of krill oil.
Berger (Almega PL) teaches forms of omega-3.
Minatelli (WO 2011/011607) teaches treating eyes with krill extracts.
Driscoll (10,052,352) teaches krill oil formulations.
Fliri (2021/0251934) teaches treating with krill oil formulations.
Subbaiah (10,555,957) teaches LPC-EPA compositions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655